390 F.2d 100
James J. OESTEREICH, Appellant,v.SELECTIVE SERVICE SYSTEM LOCAL BOARD NO. 11, CHEYENNE, WYOMING, Selective Service Appeal Board for the State of Wyoming, Col. Jack P. Brubaker, Wyoming Selective Service Director, Appellee.
No. 9902.
United States Court of Appeals Tenth Circuit.
February 21, 1968.

Melvin L. Wulf, New York City (John Griffiths, New Haven, Conn., Lawrence R. Velvel, Lawrence, Kan., John A. King, Laramie, Wyo., and William Reynard, Denver, Colo., were with him on the brief), for appellant.
Robert V. Zener, Atty., Dept. of Justice (Edwin L. Weisl, Jr., Asst. Atty. Gen., Robert N. Chaffin, U. S. Atty., and Morton Hollander, Atty., Dept. of Justice, were with him on the brief), for appellee.
Before LEWIS, BREITENSTEIN and HICKEY, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed for the reasons set forth in the memorandum decision of the trial court and particularly in view of the jurisdictional restrictions contained in 50 App. U.S.C. § 460 (b) (3). Orderly classification of a registrant for military service is not punitive in nature. Compare United States v. Capson, 10 Cir., 347 F.2d 959. Appellant is not denied his right to ultimate judicial review of his claimed rights. Witmer v. United States, 348 U.S. 375, 377, 75 S. Ct. 392, 99 L. Ed. 428.